PER CURIAM.
The appellant appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. At the time the trial court issued its order denying the motion, the appellant’s direct appeal was pending in this court. As the state concedes, the trial court lacked jurisdiction to deny the motion during the pendency of the direct appeal. See Daniels v. State, 712 So.2d 765 (Fla.1998); Arnett v. State, 101 So.3d 1280 (Fla. 1st DCA 2012).
Accordingly, we vacate the trial court’s order denying the rule 3.850 motion with instructions to permit the appellant to refile the motion without prejudice.
VACATED and REMANDED with directions.
CLARK, MARSTILLER, and SWANSON, JJ., concur.